DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Claims 1-14, drawn to an algorithm for in vitro predicting the probability of a compound to induce a particular effect in a patient.
Claim 14, drawn to a method in vitro predicting the probability or the risk of a drug, a compound or a molecule, to induce particular effects in a patient, preferably adverse or desired side effects.
Claim 15, drawn to a kit for determining whether a drug is at risk to induce adverse side effects in a patient.

This International Application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the reasons listed below:
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Case 1: Common Technical Features
The technical feature common to all the above groups is the use of ADARs enzymes to generate editing RNA profiles for determining potential toxicity or side effects of a test compound in subject. However, the claims do not share a common special technical feature under PCT Rule 13.2 that is a contribution over the art, because this special technical feature is taught by the prior art of WO 2011/161253, which teaches an in vitro method for the determination of the potential toxicity or side-effects of a test compound after its administration in a patient and treating alteration of the ADARs catalyzed pre-mRNA (or mRNA) editing mechanisms (see entire, especially claim 6; claims 32-34). 

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: 

Species A: Claims 8 and 12 encompass species of analysis

The identified species from which an election is to be made include: claim 8 or claim 12. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 
The above species do not share the same or corresponding special technical feature as to form a single general inventive concept. For example, claim 8 requires the technical feature of determining basal levels of RNA editing for each isoform, whereas claim 12 requires the technical features of NGS and bioinformatics analysis. Therefore, the above species lack unity of invention a priori as there is no technical feature common to all the claims.
Applicant is required, in reply to this action, to elect a single species from those set forth above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. The following claim(s) are generic: claim 1.

Species B: Claims 11 and 13 encompass species of calculations

claim 11 or claim 13.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 
The above species do not share the same or corresponding special technical feature as to form a single general inventive concept. For example, claim 11 requires the technical feature of sensitivity and specificity calculations, whereas claim 13 requires the technical features of mROC programs and AUC calculations. Therefore, the above species lack unity of invention a priori as there is no technical feature common to all the claims.
Applicant is required, in reply to this action, to elect a single species from those set forth above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. The following claim(s) are generic: claim 1.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/
Primary Examiner, Art Unit 3619